OFFICE OF THE ATTORNEY      GENERAL OF TEXAS
                           AU8TlN



                                             Maroh 13, 1939


Bonorebla   Coo.
Cmptrollor Of
Ateln, Taxa




      Noroe h&mm*poam
      oa the aowa t
      BftcrrWOAt3.




      another draws next weok* Ii no one hold8
      tho nubor OOTIWLIondlng to any other atub drawn,
      than tha drawing             with until a holdoz
-       .
            HCQ. Ccoe R. i?Qioppard,            Pa
                                 Xoroh 13, lB939,              8


                        Tou aak our oplnlon whathot radar      tho    above faatr
            the to$ tax pralaod ln Artlolr,    VOWi, Rovlwd Olvll Stat-
            u?as, la duo on suoh traaraation8.
                           Artiolo7047f (a) and part of (b) roads aa follows:
                           9ivory
                            poreon,  fira,:me   oorpratlon 0maw-
                 ing   a
                       thoatro,p la c 0 o f a mtumia oo nt,
                                                        r ly buminoar
                 uatoxquimoin oonnootioawith tho qm.ration     of
                 whloh a prizkln .Wo form or money or acnaethlng
                 of talru ia offorod or glvon to one or ~OITOpatrms
                 ai mob thutro, pluoo & amusamant       or bualnoss
                 cmtorprlra,and not ~iron to all p&as       thueoi
                 paylnnp.tho uprs ohargs for ray o o r ta lla
                                                           orvioo,
                 oomwdlty, or lntertalnmant mhallaako l nrl-
                 fiod monthly report oa tho &rontpflfth day Of
                 oaoh month to tho Oargtrollarof Pub110Aooouatr
                 of tb   8tato of TUXA~, 8hodng the amount of money
                 80 glron in prizor, and tho mlm bf all prizes
                 or awards 110 gtvmn ia oonaootionwlth 8uoh bual-
                 #II dud- tho nort praoodS~&r~onth~"
                      'LPbrola herabg~laviad  a tax aqual to twanty
                 p 0rlomt (80$) of thb wklue Of all moh llbllsy,prlro0,
                 and award8 ~.VWI in eoxuwotlonwith tho operationoi
                 oaoh and ad of the fcregolng bu8lnrssltorprlror,
                 aad at tho tlso of mdclq thb report to tbo amup-
                 troller of PublAo Aooount6the omar or operator of
                 any 8uoh bmlaesa shall pay to the State Trm~umr
                 Buob tar upon tho total 8nount of money, prism,
                   lwu-dr rq given during
                 and                             the next   prooodlng      mth
                 *.l”
                      Xt will be noted that for the tax to k 6110 the
             rlzo amst ba &an in aonneotlonwith the oporstloaof a
            +hraa 0, &ma   of amasment Or bu82nem entorprlao.Meni-
            foatly,tha aat of glrln6away the Friar ocimot omtltuto
            its own pleoo cf munemcnt or businasslntarprlso. Hsrmo,
            lt 18 oloar enoughthat tho Chembarof Ommeror, baiag
            noltbr  the owner nor operator or a pleO0 of businorrr, is
            not Pablo Sor tho tax. The #fawchantBoffer a difiorant
                                                                     not
                                                                     anmor
    .                                                       glvolimay in Oon-
                                                              antorprho~ The
            mm&ants pooled                            gift fund, and ia
            ano *low of the                           given away ln oan-
            aootlonwith the opcsrmtion of thalr bwlno88wr    Howotar
            wo 4 0
                 .not b a lia luoh
                               te to & true in the 8oa6o oontWp&~ob
            by the mtetite.

                           KS beliom   that ~rtiole7047rwas iatandod to lrrf
            a hoary    tax upon the    g%rlngof l.prlzoam tha orcwnlng
-   .


        lion.Coo. R. 8happmd, Yaroh 13, 1939, Page 8


        eohiovameat ol UI rdrortirin~  lohome intended to multiply
        the swtollar8 of the partloular place oonductl~   th6 awn-
        pa&F*   That it war not intsadoato a ply to Orory lnstanos
        of the award of a ,lftor prize la quPte oloarlyrhum br
        fro provleloner(1f enly whoa eivon ewe7 &n eonnaotlonwith
        the oparatlon of a theatn,                   plaoo of amuwnt             or bueinoee
        entrrprleola tho.tar~dm,                 and (8)        only an       tieretorlr
        lltsbla for       the t-a%
                      When a marohant ekply                   dallkorr    tho maoy    to a
        thlra party to bo wea not to bring tho people Into tlu
        aoaor*e partloularplao0 of bueidese,but to elmplygot them
        t0 oome to tOwn WhOi thoy are a6 llkalyt0 g0 intO 0n1Yplaoe
        of bualnses aa another, this ICI not gIring the prlzo my.in
        wameotlon with the oporotlonof hie ltoro eny more than in
        loanootlonwith the opsretlonof ate       plaoo of bu6hloee la
        town, whothor oontrlbutlngto tha Stan'E OT not.
                 Pmzn tta Opirlonof sub 0 EcalthIn 8taW f. 9an
        ?atrlaloCannlagaOo, 17 so WR.(8e;160, wo quote le follms~
                   CThs rule lrrt!xatthe ecurts mayaotertmd
             ep give epooial eignlflotmaeor a0 wmeo4oear
             paoullar or etralnsdoonmtruotlon     of ruab pla L”
             term8 aa thoao -ployed    ln c;rder to eubjoot a par-
             tloulisr  oamnodlt to a tax lmpO8ea by the gmcm-
             rent. Tho rule f a, rather, that in the lntorpra-
             t&Ion of etatutca i.2~oeing taxes their prwl8lane
             will not k+ extended iIy implioatlon beyond tha
             plain import of tho language used, nor will their
             Operstion bo anlar d to ap’;ly to sub&iota not
             ~ealfieally   ino& r ad therein, and ‘in oa8a of
             bcubt tby are oonstrued moet etrongly agalnnrt
             the gotekrm3entana in favor of the oltleon.*85
              R, C. L. pp. l&L2 1093 35 Cyo                              1laQ~ 86 Ano a
              me6     -8     O*   LOW   (ix   Ea.1     660;
                                                     ~otid, 845 &Pi      Y*
              Il. 3. 15P 3s s. ct. 53 68 L. Ed. 8lli una0noob
              ‘Im S~hOOl’Diat. (Tar. U~V. As.) 149 8.79.'773."
                      In this aonnaotIon
                                       SO We Otto tho Oa6Q Gf y$lbW
        Cab Uo. t. Penglllp, ll 9. W. S) St50 l~~vol+lng  tho oon-
        etruotlon of a tai etstuto, an& wherein ;luCgo Conner rcrfer~
        to mthe Samlllar rub that tax lewa lra to bo lo nstr ueb
        etriatly,*
                      Our opinlo~la that tkrrr                   18 no liability       on tho
        part OS     the merohente~
    .       .
                                                                 ,
*       .




                Bon. Coo. H. Shappud, Maroh 19, X$959,
                                                     Paso 4



                          Whrtharor not the iaotr rrt forth rbow dir-
                rlost 8 1otter ir lmmtarliilto all8 inquiryuid need not
                ho hero art+3
                            bLa.
                                                   Tours wry truly
                                            ATl’ORl;Ey   =‘RAL       OF   TEXAS